DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 5/17/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what a “protected space” is without a description.  This could be any enclosed space, which may or may not be present on a vehicle.
Claim 5 is confusing because it makes it seem like only the biologically active surface or material is on-board a vehicle, while it is clear from the specification that the entire inert gas-generating system is on the vehicle.
Claim 9 recites the limitation "gas-liquid contactor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what the role of the gas-liquid contactor is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rheaume (U.S. Patent Publication 2017/0331131) in view of Stanley (“Electrolytic Ozone Generation and its Application in Pure Water Systems”).
Rheaume discloses an on-board aircraft electrochemical system comprising: an electrochemical cell having a cathode and an anode separated by an electrolyte separator, which can be a proton transfer medium (Paragraphs 0014 and 0016), as recited in claims 1 and 5 of the present invention.  Rheaume also discloses that the cell has a cathode fluid flow path that directs air from an external source into contact with the cathode and exhausts nitrogen-enriched air to an on-board fuel tank ullage space (Paragraphs 0016 and 0025), as recited in claims 1 and 6 of the present invention.  Rheaume states that the cell has an anode fluid flow path that receives water along a first anode flow path and/or fuel along a second flow path and exhausts a mixture depending on the type of fuel cell (Paragraph 0016), as recited in claim 1 of the present invention.  Rheaume also teaches that the cell is electrically connected to an electric 
Rheaume fails to disclose that the anode produces an oxygen, water and ozone mixture, which is separated so that the ozone is distributed to an ozone storage or distribution system, that the ozone storage system is in controllable operative fluid communication with a biologically active surface or material, that the biologically active surface or material is a water storage tank, a water distribution system, a fuel storage tank, or a fuel distribution system, that the ozone storage is in controllable operative fluid communication with a water supply flow path, and that the controller directs the ozone to a gas-liquid contactor in response to a flow of water on the water supply flow through the gas-liquid contactor.
Stanley discloses an ozone generator system comprising: an anode, a cathode and a separator in between the anode and cathode, wherein water is fed into the anode, which then exhausts a mixture of ozone, oxygen and water, and water and hydrogen 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have altered the input of the electrochemical cell of Rheaume so that ozone is produced by the anode because Stanley teaches that the ozone can be used to treat and purify water that is reused in a system.  From this, it would have been obvious to one of ordinary skill in the art that the ozone could be used to purify the water that is recycled and introduced back into the electrochemical cell so that it works properly.  It also would have been obvious to one of ordinary skill in the art to include the ozone storage or distribution system of Stanley into the recycled loop of Rheaume so that the water can be treated efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722